Van Brunt, P. J.
The affidavit upon which the attachment was granted seems to he sufficient. The allegations therein set forth are not all upon information and belief. The affidavit states the cause of action: That the plaintiffs sold and delivered goods to the defendants; that the alliant sold them; that he is in charge of the plaintiffs’ office in Hew York, and manages their business there; that their principal place of business is Providence, R. I.; -that he has been informed by them that they have had no dealings with the defendants except through the affiant as agent, and that the plaintiffs are entitled to recover the sum sued for, over and above all counter-claims known to the plaintiffs or to the affiant; and that the defendant Payne is a non-resident. We think this is sufficient. The goods were sold by affiant. He managed the plaintiffs’ business in Hew York, and consequently is presumed to have the best knowledge as to the condition of the transactions between the plaintiffs and defendants. There is an express allegation of sale and delivery of the goods, and we see no reason for disturbing the attachment. The order appealed from should be affirmed, with $10 costs and disbursements. All concur.